Citation Nr: 1330974	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 2006 to March 2007, and from October 2007 to November 2008.  He also performed additional periods of inactive duty and active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Per documents in the Virtual VA paperless claims processing system, the appellant was appointed as the Veteran's fiduciary during the pendency of this appeal.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's right knee patellofemoral pain syndrome had its onset during active duty service.  


CONCLUSION OF LAW

A right knee patellofemoral pain syndrome was incurred in-service.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

In this case, the Veteran filed for service connection for a knee disability immediately upon his separation from active duty service, indicating that his knee pain began during active duty.  

The Board acknowledges that the claim form indicates that he sought service connection for a left knee disability, but subsequent records, including his statements to the December 2008 examiner 47 days later, make clear that his claim was intended as one for service connection for a right knee disability.  

Service treatment records show that the Veteran reported treatment for right knee pain during active duty.  In May 2007, he told a treatment provider that he was seen for right knee pain over Christmas 2006.  He stated that his knee had been popping and that it hurt about every other day.  No other records, however, indicate right knee treatment.  

The Veteran was seen for a VA examination in December 2008.  Following that study the examiner diagnosed the Veteran with patellofemoral pain syndrome of the right knee.  The examiner, however, found no relationship between the disorder and the appellant's service based on the premises that there was (1) "[n]o injury or treatment sought while on active duty;" (2) "[s]ymptoms reported to have occurred after he returned home;" and (3) [h]e has not sought care/treatment for his knee."  

On his claim form, the Veteran indicated that his knee pain began in October 2008.  Although he reported to the December 2008 examiner that his right knee pain began after "he came home" it was erroneous for the examiner to assume that "coming home" meant that the Veteran immediately left active duty upon return to the United States.  Indeed, the evidence shows that the appellant was deployed to Iraq between December 30, 2007 and October 19, 2008, but he did not separate from his second tour of active duty until November 12, 2008.  Moreover, the fact that the appellant filed for service connection the day following separation is highly probative as to whether his right knee problems began in-service or postservice.  

Considering the facts that he filed his claim immediately upon separation [see premises (2) and (3)], and he sought treatment around Christmas of 2006, during active duty [see premise (1)], it is evident that the examiner's opinion is based on inaccurate factual bases.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  The negative etiology opinion is, therefore, not probative.

What is evident is that the Veteran filed for service connection immediately upon separation, citing a history of knee problems dating to his active duty service, and at an examination occurring one-and-a-half months later, an examination performed in conjunction with that claim, was diagnosed with patellofemoral syndrome of the right knee.  There is no probative evidence of record to suggest that the disability actually began post-service.  The evidence demonstrates that service connection is in order.  38 U.S.C.A. §§ 1110, 5107. 

The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a right knee patellofemoral pain syndrome is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


